UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7607


GREGORY A. RICHARDSON,

                Petitioner - Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS; VIRGINIA PAROLE BOARD;
WARDEN OF SUSSEX I STATE PRISON,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00514-REP)


Submitted:   June 30, 2011                 Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory    A.    Richardson     seeks    to   appeal   the    district

court’s order dismissing without prejudice his motions for stay

and for injunctive relief, filed in his 28 U.S.C.A. § 2255 (West

Supp. 2010) action.         The district court noted that it lacked

jurisdiction   to    rule   on   Richardson’s       motions   because     he   had

previously filed a notice of appeal.               The filing of a notice of

appeal “confers jurisdiction on the court of appeals and divests

the district court of its control over those aspects of the case

involved in the appeal.”          Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58 (1982).        Accordingly, we dismiss the appeal

on the reasoning of the district court.              Richardson v. Va. Dep’t

of Corr., No. 3:07-cv-00514-REP (E.D. Va. Oct. 15, 2010).                       We

dispense   with     oral    argument     because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       2